Citation Nr: 0406969	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for service-connected 
Crohn's Disease.

2.  Entitlement to an initial (compensable) rating for 
service-connected degenerative joint disease of the right 
thumb, residual fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
May 1972. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection for 
Crohn's Disease, and assigned a 10 percent evaluation, 
effective June 30, 1999.  In the January 2002 rating 
decision, service connection was also granted for residuals, 
right thumb fracture (tendonitis), with assignment of a non-
compensable evaluation,  effective June 12, 1998.  In 
September 2002, evaluation of the veteran's service-connected 
degenerative joint disease right thumb, residual fracture, 
was increased to 10 percent, effective May 5, 2000.  

In July 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.









REMAND

It does not appear that the veteran's complete medical 
records have been obtained.  At his July 2003 personal 
hearing before the Board, the veteran indicated that he had 
received treatment from both Dr. Sator in Chapel Hill, North 
Carolina, and from Dr. Frediman Jones at the Mars Hill 
Medical Clinic.  The RO should obtain all treatment records 
from Dr. Sator and Dr. Frediman Jones.  This should be done 
in conjunction with the veteran's claim of entitlement to an 
initial rating greater than 10 percent for service-connected 
Crohn's Disease.
 
Furthermore, under 38 U.S.C.A. § 5103A (d) (West 2002), VA 
must provide a claimant with a medical examination in 
disability compensation cases in which there is competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability, and the 
record indicates that the disability or symptoms may be 
associated with the claimant's active military, naval or air 
service, but the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.

In this case, because the veteran's complete medical records 
have not been obtained, there is not sufficient and complete 
medical evidence for VA to make a decision on the claim.  
Therefore, the veteran should be given a new VA examination 
regarding his claim for a greater original rating for 
service-connected Crohn's Disease.  

Furthermore, regarding the veteran's claim for an initial 
(compensable) rating for service-connected degenerative joint 
disease of the right thumb, residual fracture, it does not 
appear that the veteran's scar above his right thumb has been 
considered for rating purposes.  According to testimony from 
his July 2003 personal hearing, the veteran indicated that 
this scar was tender and had caused him pain.  Additional 
scars up his forearm due to surgery performed on the 
veteran's right thumb were noted.  

There have been recent changes in the law regarding the 
veteran's claim for an initial (compensable) rating for 
service-connected degenerative joint disease of the right 
thumb, residual fracture.  Specifically, the VA schedule for 
rating disabilities regarding the musculoskeletal system, 
ankylosis and limitation of motion of the digits of the hands 
(Diagnostic Codes 5216 to 5230) was revised, effective August 
26, 2002.  38 C.F.R. Part 4, Schedule for Rating 
Disabilities.  Therefore, adjudication of this claim must 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used. Id.  

Therefore, due to the revised diagnostic code ratings 
referenced above and the scars associated with the veteran's 
right thumb, the veteran should be given a new VA examination 
regarding his claim for an initial (compensable) rating for 
service-connected degenerative joint disease of the right 
thumb, residual fracture.  Exams for each claim in this case 
will aid the Board in making an informed decision, wholly 
based on the revised diagnostic code ratings criteria for the 
digits of the hands and complete medical record.

To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should obtain all relevant treatment 
records 
from Dr. Balfour Sator at the University of North 
Carolina, 
in Chapel Hill, North Carolina, from 1996 to the 
present.  

2.	The RO should obtain all relevant treatment 
records 
from Dr. Frediman Jones at the Mars Hill Medical 
Center, 
in Mars Hill, North Carolina, from 1996 to the 
present.  






3.  Following completion of the 
development items above, the veteran 
should be scheduled for a VA examination 
for his Crohn's Disease.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner in 
conjunction with the examination.  The 
veteran should be examined to determine 
the nature and severity of his Crohn's 
Disease.  

The examiner's report must include 
answers to the following questions:

a.  Can the veteran's Crohn's 
Disease be characterized as 
pronounced, resulting in marked 
malnutrition, anemia, and general 
debility, or with serious 
complication as liver abscess?

b.	If the answer to item (a) above 
is no, can the
veteran's Crohn's Disease be 
characterized as severe, with 
numerous attacks a year and 
malnutrition, with his health only 
fair during remissions? 

c.  If the answer to item (b) above 
is no, can the veteran's Crohn's 
Disease be characterized as 
moderately severe, with frequent 
exacerbations?   

d.  If the answer to item (c) is no, 
can the veteran's Crohn's Disease be 
characterized as moderate, with 
infrequent exacerbations?

All appropriate testing should be 
completed.  A complete rationale for any 
opinion must be provided.  If it is not 
feasible to answer any of the above 
listed questions, this should be so 
stated. 

4.  The veteran should be scheduled for a 
VA examination for his degenerative joint 
disease of his right thumb, residual 
fracture.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
severity of his degenerative joint 
disease of his right thumb, residual 
fracture.  

The examiner's report must include 
answers to the following questions:

a.  Does the veteran have ankylosis 
of his right thumb?

b.  Is the carpometacarpal joint 
ankylosed?  Is the interphalangeal 
joint ankylosed?  Is either joint in 
extension or full flexion, or is 
there rotation or angulation of the 
bone?

c.  State the measurement of the gap 
(in terms of inches or cm) between 
the thumb pad and the fingers, with 
the thumb attempting to oppose the 
fingers? 

d.  Does the veteran's right thumb 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?


e.  Does pain significantly limit 
functional ability during flare-ups 
or when the right thumb is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

f.  Is the veteran's scar above the 
right thumb "superficial" (meaning 
a scar not associated with 
underlying soft tissue damage)?

g.  Is the veteran's scar above the 
right thumb "unstable" (meaning a 
scar where, for any reason, there is 
frequent loss of covering of skin 
over the scar)?

h.  Is the veteran's scar above the 
right thumb tender and painful on 
objective demonstration?

i.  Is the veteran's scar above the 
right thumb poorly nourished, with 
repeated ulceration?

All appropriate testing should be 
completed.  A complete rationale for any 
opinion must be provided.  If it is not 
feasible to answer any of the above 
listed questions, this should be so 
stated. 






5.  The RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial rating greater than 10 percent for 
service-connected Crohn's Disease, and his 
claim of
entitlement to an initial (compensable) 
rating for service-connected degenerative 
joint disease of the right thumb, residual 
fracture.  

In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding 
entitlement to an initial rating greater 
than 10 percent for service-connected 
Crohn's Disease and entitlement to an 
initial (compensable) rating for service-
connected degenerative joint disease of 
the right thumb, residual fracture, which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




